         Case 1:19-cv-11558-PBS Document 34 Filed 10/18/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                               C.A. No: 1: 19-cv-11558-PBS

CATHERINE HARRIS,                                   )
AS PERSONAL REPRESENTATIVE                          )
OF LARUSSIA Y. HARRIS                               )
   Plaintiff,                                       )
                                                    )
v.                                                  )
                                                    )
CITY OF BOSTON, JOHN DOE I,                         )
JOHN DOE 2, TUFTS MEDICAL CENTER                    )
AND MATTHEW MOSTOFI, D.O.                           )
   Defendants,                                      )


     MOTION OF THE DEFENDANTS, TUFTS MEDICAL CENTER AND MATTHEW
     MOSTOFI, D.O. TO TEMPORARILY TRANSFER THE CASE TO THE SUPERIOR
      COURT FOR THE CONVENING OF A MEDICAL MALPRACTICE TRIBUNAL

         Now come the Defendants, Tufts Medical Center and Matthew Mostofi, D.O. (the

"Defendants"), by and through counsel, and respectfully request this Honorable Court grant the

Motion of the Defendants to Temporarily Transfer the Case to the Superior Court for the

Convening of a Medical Malpractice Tribunal. Grounds in support of this Motion are set forth

below:

                                   STATEMENT OF THE CASE

         This is a medical malpractice action in which the Plaintiff, Catherine Harris, as Personal

Representative of the Estate of Larussia Y. Harris (the "Plaintiff'), alleges that the Defendants

were negligent in their medical care and treatment of the Plaintiffs Decedent ("Ms. Harris") on

May 15, 20 I 6. The Plaintiff alleges that as the direct result of the Defendants' failure to properly

evaluate and treat Ms. HaITis in the Emergency Department, she died May 16, 2016. The

Defendants maintain that their care and treatment of Ms. Harris comp1ied with the standard of
